Citation Nr: 1545706	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  11-20 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to February 25, 2011 for service connection for an acquired psychiatric disorder, to include depression, generalized anxiety disorder, and delusional disorder. 

2.  Entitlement to an initial rating in excess of 70 percent for a service-connected acquired psychiatric disorder, to include depression, generalized anxiety disorder (GAD), and delusional disorder prior to May 19, 2014, and 30 percent thereafter.

3.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).




REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1980 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska that denied TDIU, as well as an October 2014 rating decision that granted service connection and established an initial rating of 70 percent for an acquired psychiatric disorder, to include depression, generalized anxiety disorder, and delusional disorder prior to May 19, 2014, and 30 percent thereafter. 

The Board notes that the Veteran originally filed an appeal of what she termed a "rating reduction" based on the initial rating decision establishing a rating of 70 percent for her acquired psychiatric disorder, with subsequent drop to 30 percent effective May 19, 2014.  The RO has also adjudicated the issue as being whether the rating reduction was proper.  However, this is not a rating reduction case, in that the rating on appeal established the initial ratings and stages, so there has not been any reliance on the increased compensation.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007) (noting that a Veteran was not entitled to 38 C.F.R. § 3.105(e) procedural protections for reductions in an initial staged rating case, because the assignment of the staged disability ratings occurred simultaneously and the Veteran left the VA appeals process with a higher rating and more disability compensation than when he entered it; so there was no need to adjust to a diminished expectation of benefits).  Therefore, this appeal in the instant case is instead appropriately treated as appeal of staged ratings under Fenderson v. West.  12 Vet. App. 119, 126 (1999) (noting that where the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required).  

This appeal has been processed using the Veterans Benefits Management System (VBMS).  

The issues of an increased initial rating for an acquired psychiatric disorder and TDIU addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD) on July 1, 1997.  This claim was denied in an April 1998 rating decision, and the Veteran did not appeal. 

2.  The Veteran filed to reopen her previously denied claim for service connection for PTSD on January 8, 2004.  Her claim was reopened and denied in a February 2007 Board decision.  The Veteran did not appeal.

3.  The Veteran filed a claim for depression on February 25, 2011.  Service connection was subsequently granted for acquired psychiatric disorder, to include depression, generalized anxiety disorder, and delusional disorder, effective February 25, 2011.  

4.  There was no informal or formal claim, or written intent to file a claim for any acquired psychiatric disorder other than PTSD dated prior to the February 25, 2011 claim. 


CONCLUSIONS OF LAW

1.  The April 1998 rating decision is final.  38 U.S.C. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  The February 2007 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2007). 

3.  The requirements for an effective date earlier than February 25, 2011 for the grant of service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 5107, 5108, 5109A, 5110, 7104, 7105 (West 2014); 38 C.F.R. 
§§ 3.1(p), 3.102, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

In correspondence dated in March 2011, prior to the October 2014 rating decision granting service connection, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The March 2011 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for an earlier effective date for the grant of service connection for an acquired psychiatric disability arises from her disagreement with the effective date assigned following the grant of entitlement to service connection.  Once a claim is granted, it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Furthermore, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

The Board additionally observes that all appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2015).  The Veteran declined the opportunity to testify in support of her claims.  Therefore, the duties to notify and assist have been met.

Analysis 

The Veteran seeks an effective date earlier than the currently assigned February 25, 2011 for the grant of service connection for an acquired psychiatric disorder.   

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 214); 38 C.F.R. § 3.400(b) (2015). 
A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2015). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his/her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2015); Norris v. West, 12 Vet. App. 413 (1999).  

Effective dates for service connection based on an original claim generally are not based on the date the condition began and cannot be any earlier than date of receipt of claim.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").

In this case, the basic facts are not in dispute.  The Veteran initially filed for service connection for PTSD in July 1997, and the claim was denied in April 1998.  The Veteran did not appeal this rating.  Applicable law provides that a decision which is unappealed becomes final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ , 20.1100, 20.1103.  Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  
In January 2004, the Veteran filed an application to reopen her claim of entitlement to service connection for PTSD.  The RO denied the claim in August 2004, and the Veteran appealed.  The claim went before the Board in February 2007, where it was reopened based on new and material evidence, but denied on the merits of the claim, for lack of a diagnosis of PTSD.  Among the evidence submitted during that appeal was an October 2004 opinion from the Veteran's private clinician noting that the Veteran had delusional disorder, GAD, and depression, and that he was "more or less convinced" that the Veteran was as likely as not to have suffered major decompensation in general behavioral coping as a result of her perceived problems that existed in the Air Force.  

On February 25, 2011, the Veteran brought a claim for depression, secondary to her hearing loss and tinnitus, specifically referring to it as an "initial" claim.  The RO denied the claim in September 2011 (properly, without requiring new and material evidence).  The Veteran appealed the denial.  In an April 2014 Remand, the Board noted that it was expanding the Veteran's claim to one for an acquired psychiatric disorder to include depression, generalized anxiety disorder, and delusional disorder under Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, it also specifically noted that as the Veteran had a final decision on her previous PTSD claim in the February 2007 Board decision, PTSD specifically would not be included in her current claim for an acquired psychiatric disorder.  Notably, the requirements for service connection for PTSD differ from those for other psychiatric disabilities.  This is why they are treated as separate claims.  The Veteran was subsequently granted service connection for an acquired psychiatric disorder (not PTSD) in an August 2014 Board decision.  

Initially, the Board notes that in various correspondences, the Veteran asserts that she is entitled to an earlier effective date for service connection, although she does not mention a specific date.  As noted above, the Board does not disagree that the Veteran first filed a claim for service connection for PTSD in 1997 and again in 2004, and that some evidence relied upon by the Board to grant service connection for an acquired psychiatric disorder in August 2014 was of record in 2004.  However, the October 2004 medical opinion in itself did not constitute a claim because at no point merely by the submission of these records did the Veteran identify the benefit she sought.  She submitted these in the context of her PTSD claim and made no statements formal or informal that she intended to apply for service connection for any other acquired psychiatric disorder including depression, GAD, or adjustment disorder, nor would the records themselves on their face constitutae a statement.   See 38 C.F.R. § 3.155 (2015); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Also, as effective dates for service connection based on an original claim generally are not based on the date the condition began and cannot be any earlier than date of receipt of claim, while these 2004 records and earlier records from the 1990s demonstrate that the Veteran has a psychiatric disorder, they merely establish that the Veteran had the condition, not that she made a claim.  See Lalonde, supra.

Furthermore, the Veteran's claims for PTSD were most recently denied in a Board decision.  The Board notes that the Veteran did not allege CUE with respect to that decision.  See 38 U.S.C.A. §§ 7105, 5109A (West 2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  Therefore, the February 2007 Board decision became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2007).  After the Veteran filed her claim for depression in 2011, while the Board expanded the claim in April 2014 to an acquired psychiatric disorder under Clemons, it specifically noted that as the Veteran had a final decision on her previous PTSD claim, that PTSD would not be included in her most recent claim for an acquired psychiatric disorder.  The Veteran's claims for PTSD, and her February 2011 claim for depression are thus wholly separate claims for different disorders, as PTSD was specifically noted not to be included in the Veteran's February 2011 claim for depression.  

In this case, the Board finds no evidence of an informal or formal claim for service connection for any acquired psychiatric disorder other than PTSD, or a written intent to file an application prior to the February 25, 2011 application.  The first evidence of an intention to open a new acquired psychiatric disorder claim after the February 2007 Board denial was received in February 2011.  Thus, in this case, the only date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's claim for service connection on February 25, 2011.  There is no legal entitlement to an earlier effective date of service connection for an acquired psychiatric disorder.  
Accordingly, the Board finds that the February 25, 2011 effective date for the grant of service connection for an acquired psychiatric disorder was proper as a matter of law.  As the law and not the facts are dispositive, the benefit-of-the-doubt rule does not apply, and entitlement to an earlier effective date must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102; 3.400(q)(2) (2015).


ORDER

Entitlement to an earlier effective date prior to February 25, 2011 for service connection for an acquired psychiatric disorder, to include depression, generalized anxiety disorder, and delusional disorder, is denied.


REMAND

The Veteran essentially contends her service-connected psychiatric disorder is more severe than contemplated by her current staged rating.  
The Veteran was afforded a VA examination in May 2014 for the purpose of establishing service connection.  Unfortunately, the Board finds that this examination is inadequate, given the internal inconsistencies in the findings.  For example, the examiner stated that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  Such would imply a 30 percent rating.  However, the examiner also noted that the Veteran had deficiencies in most areas, including judgment, thinking, family relations, work, mood, or school, which is language from the 70 percent rating criteria.  As the medical picture upon which the Veteran's staged ratings were established remains unclear, additional VA examination is required. 

Finally, the claim for TDIU is inextricably intertwined with the pending rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered). Therefore, only after the above is completed, the Veteran's claim for TDIU must be readjudicated.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination to determine the current symptoms and severity of her service-connected acquired psychiatric disorder.  The electronic claims folder should be made available to the medical professional.  The examiner must review the electronic claims file, housed in VBMS and Virtual VA.  A notation to the effect that this record review took place shall be included in the report of the examiner.

All tests and studies deemed necessary by the examiner must be performed.  

The examiner must also provide an assessment of the Veteran's functional limitations due to her disorder, including the Veteran's current complaints, symptoms, and any interference with daily and/or occupational activities.

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and her representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


